Citation Nr: 0124248	
Decision Date: 10/05/01    Archive Date: 10/09/01

DOCKET NO.  01-06 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 (West 1991 & Supp. 2000) for 
brachial plexopathy, status post total right shoulder 
arthroplasty at a Department of Veterans Affairs (VA) 
facility in March 2000.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel



INTRODUCTION

The veteran had active duty from December 1943 to January 
1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision of the 
Regional Office (RO) that denied the veteran's claim for 
compensation benefits pursuant to the provisions of 38 
U.S.C.A. § 1151 for brachial plexopathy, status post total 
right shoulder arthroplasty at a VA facility in March 2000.


REMAND

The record discloses that the veteran was hospitalized by the 
VA in March 2000 with right shoulder pain.  He underwent a 
total right shoulder arthroplasty during the hospitalization.  
Following the surgery, he was noted to have a dense ulnar and 
radial based palsy.  He had no sensation in his ulnar or 
radial digits.  

A VA hospitalization progress note dated the day following 
the surgery provided an assessment of status post right total 
shoulder arthroplasty with neurologic deficit, most likely a 
nerve traction injury.  A VA outpatient report dated in late 
March 2000 indicated that the veteran had a brachial plexus 
injury.  An electromyogram in September 2000 revealed 
evidence of right brachial plexopathy with evidence of 
partial reinnervation since a prior June 2000 electromyogram.

Effective October 1, 1997, 38 U.S.C.A. § 1151, relating to 
benefits for persons disabled by treatment or vocational 
rehabilitation, was amended by Congress.  See Section 422(a) 
of PL 104-204, September 26, 1996, 110 Stat. 2926.  In 
pertinent part, § 1151 was amended as follows:

(a) Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title shall 
be awarded for a qualifying additional disability or a 
qualifying death of a veteran in the same manner as if such 
additional disability or death were service-connected.  For 
purposes of this Section, a disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and

(1) the disability or death was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by the Secretary, either 
by a Department employee or in a Department facility as 
defined in Section 1701(3)(A) of this title, and the 
proximate cause of the disability or death was

(A) carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or

(B) an event not reasonably foreseeable.

Regulations also provide that in determining whether such 
additional disability resulted from a disease or an injury or 
an aggravation of an existing disease or injury suffered as a 
result of training, hospitalization, medical or surgical 
treatment, or examination, pertinent considerations include a 
showing that the additional disability is actually the result 
of such disease or injury or an aggravation of an existing 
disease or injury and not merely coincidental therewith.  The 
mere fact that aggravation occurred will not suffice to make 
the additional disability compensable in the absence of proof 
that it resulted from disease or injury or an aggravation of 
an existing disease or injury suffered as the result of 
training, hospitalization, medical or surgical treatment, or 
examination.  See 38 C.F.R. § 3.358 (c)(1) and (c)(2) (2001).

Under the new 38 C.F.R. § 3.358(c)(3), compensation is not 
payable for the necessary consequences of medical or surgical 
treatment or examination properly administered with the 
express or implied consent of the veteran, or, in appropriate 
cases, the veteran's representative.  Necessary consequences 
are those that are certain to result from, or were intended 
to result from, the examination or medical or surgical 
treatment administered.  Consequences otherwise certain or 
intended to result from a treatment will not be considered 
uncertain or unintended solely because it had not been 
determined at the time consent was given whether that 
treatment would in fact be administered.

In the instant case, the veteran's claim was filed in July 
2000, after the effective date of the amended Section 1151 
which reincorporated the fault requirement.  See 38 U.S.C.A. 
§ 1151(a)(1) (West 1991); Pub. L. No. 104-24, Title IV, § 
422(a), Sept. 26, 1996, 110 Stat. 2926.  Congress 
specifically provided that the amendments to Section 1151 
would be applicable to all claims filed on or after October 
1, 1997.  Id. Therefore, the new statute is applicable to the 
veteran's claim.  See also VAOPGCPREC 40-97 (December 31, 
1997).  Accordingly, the veteran in this case must show fault 
or negligence in the medical or surgical treatment that was 
the proximate cause of any claimed disability.

During the pendency of the appellant's appeal, the Veterans 
Claims Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (now codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp.2001)) became law.  VA 
issued regulations to implement the VCAA in August 2001.  66 
Fed. Reg. 45,620 (Aug 29, 2001) (to be codified as amended at 
39 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  The 
amendments were effective November 9, 2000 except for the 
amendment to 38 C.F.R. § 3.156(a), which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA" 66 Fed. Reg. 45,629.  
Accordingly, in general where the record demonstrates that 
the statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.  

VCAA essentially eliminates the requirement that a claimant 
submit evidence of a well-grounded claim, and provides that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new law 
and regulations.  In addition, because the RO has not yet 
considered whether any additional notification or development 
action is required under the VCAA, it would be potentially 
prejudicial to the appellant if the Board were to proceed to 
issue a decision at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992)).  Therefore, 
for these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

Accordingly, this case is REMANDED for the following:

1.  The veteran should be afforded a VA 
neurological examination to determine the 
nature and extent of the veteran's right 
shoulder disability.  The examiner is 
requested to furnish an opinion 
concerning whether it is at least as 
likely as not that the veteran's brachial 
plexus injury to the right shoulder was 
due to fault or negligence in the medical 
or surgical treatment that he received 
from the VA.  The rationale for any 
opinion expressed should be set forth.  
The claims folder should be made 
available to the examiner for review in 
conjunction with the examination.  

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) are fully complied with and 
satisfied. 

3. Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


